Citation Nr: 0634347	
Decision Date: 11/07/06    Archive Date: 11/16/06	

DOCKET NO.  03-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder. 

2.  Entitlement to service connection for a chronic heart 
disorder. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for a right knee 
disability. 

5.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to March 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In May 1959, and most recently, in a decision of November 
1969, the Board denied entitlement to service connection for 
an acquired psychiatric disorder.  Since the time of the 
November 1969 decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.

For reasons which will become apparent, the appeal as to the 
issue of whether new and material evidence has been submitted 
sufficient to reopen a previously-denied claim for service 
connection for an acquired psychiatric disorder is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A chronic heart disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service. 

2.  A chronic back disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

3.  A chronic right knee disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

4.  A chronic left knee disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  Chronic heart disease was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A chronic back disorder was not incurred in or aggravated 
by active military service, nor may osteoarthritis of the 
lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A chronic right knee disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the right knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A chronic left knee disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence his responsible for providing.  Quartuccio v. 
Principi, 16 Vet App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini v. Principi, 18 Vet. App. at 121.

In this case, in correspondence of October 2001, September 
2002 and October 2002, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence that pertains to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In reaching the following determination, the Board has 
reviewed all the evidence in the appellant's claims file, 
which includes:  his multiple contentions; service medical 
records; and VA and private medical records and examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for back 
and heart disorders, as well as for a bilateral knee 
disability.  In pertinent part, it is contended that all of 
the aforementioned disabilities had their origin during the 
veteran's period of active military service.

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular (heart) disease 
or osteoarthritis becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In the present case, service medical records fail to document 
the presence of chronic heart, back, or knee disabilities.  
In that regard, while on service entrance examination in 
January 1955, there was noted the presence of lordosis, there 
is no indication that, at any time during service, the 
veteran received a diagnosis of or treatment for a chronic 
back disability.  While in March 1956, the veteran indicated 
that he had injured his back, resulting in a transverse 
lumbosacral and left-sided sciatic-type pain, that episode 
was, apparently, acute and transitory, and resolved without 
residual disability.  Significantly, while in May 1956, the 
veteran complained of transverse lumbosacral pain with 
radiation down his left leg, ankle reflexes at that time were 
intact, and motion of the veteran's back and legs was within 
normal limits.

The Board concedes that, in August 1956, while in service, 
the veteran was felt to have sustained a minimal sprain of 
his right knee following a fall into a hole.  However, such 
symptomatology was likewise acute and transitory, and 
required no treatment.  Moreover, while in a Report of 
Medical Survey dated in early November 1956, the veteran's 
blood pressure was 116/98, there is absolutely no indication 
that, at that time, or at any time during the veteran's 
period of active military service, he received treatment for 
or a diagnosis of heart disease.  Significantly, that Medical 
Survey, conducted just prior to the veteran's separation from 
service, yielded no evidence of chronic heart, back, or knee 
disability.  Moreover, in a private Medical Certificate dated 
in January 1968, it was noted that a complete physical 
examination showed no evidence of any physical disorder, and 
that a neurological evaluation was within normal limits.  

The earliest clinical indication of the presence of a right 
knee disability is revealed by a VA orthopedic examination 
dated in September 1976, many years following the veteran's 
period of active service, at which time it was noted that the 
veteran had sustained a fracture of the right patella, as 
well as of the right tibia and fibula, as the result of a 
motor vehicle accident the previous December.  There was no 
mention of any in-service knee injury.  X-ray revealed the 
residuals of fracture but was otherwise normal and revealed 
smooth appearing margins.  His right knee symptoms were 
attributed to the fractures.  There were no left knee 
complaints noted at that time.  A left knee disability was 
first noted no earlier than the early 1990's, once again, 
many years following the veteran's discharge from service.

Regarding the veteran's heart disease, the Board notes that, 
as early as 1987, the veteran began to experience an ill-
defined angina.  Reportedly, in 1996, a stent was placed for 
apparent coronary artery and/or ischemic heart disease.  
However, there is no indication that the veteran's current 
heart disease had its origin during his period of active 
military service.  Arthritis of the lumbosacral spine, first 
diagnosed in March 1990, has similarly shown no nexus to any 
incident or incidents of the veteran's period of active 
service.

The Board has taken into consideration the veteran's 
contentions regarding the origin of his current heart, back, 
and knee disabilities.  However, based on the entire evidence 
of record, with significant weight accorded to the acute 
nature of the findings in service and the negative physical 
examination in 1968, 11 years after the fact, there exists no 
demonstrated relationship between the claimed disabilities 
and the veteran's period of active military service.  
Moreover, the lack of complaints or findings at the 1968 
examination preponderates against a finding of continuity of 
symptomatology.  Finally, there is no evidence of arthritis 
or heart disease within one year following discharge from 
service.  Accordingly, service connection on a direct and 
presumptive basis must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a chronic heart disability is denied.

Service connection for a chronic back disorder is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for an acquired psychiatric 
disorder.  In pertinent part, it is argued that new and 
material evidence has, in fact, been submitted sufficient to 
reopen the veteran's previously-denied claim for that 
disability.  

In that regard, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim (here, the 
claim for service connection for an acquired psychiatric 
disorder), as well as the evidence and information necessary 
to establish entitlement to the underlying benefit sought, 
i.e., service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision(s), and respond 
with a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denials.

The Board observes that, while in correspondence of September 
2002, the veteran was furnished with a basic description of 
what constitutes "new and material evidence," he has not been 
provided notice which fully complies with the newly-specified 
criteria as noted in Kent, supra. (i.e., the type of evidence 
which would be new and material based on the reasons for the 
prior denial).  Such notice must be provided to the veteran 
prior to a final adjudication of his current claim for 
service connection for an acquired psychiatric disorder.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied with respect to the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for an 
acquired psychiatric disorder.  The 
notice should also address what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials, as 
outline by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since January 2003.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen the veteran's 
previously-denied claim of service 
connection for an acquired psychiatric 
disorder.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in July 2003.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals`


 Department of Veterans Affairs


